PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/278,321
Filing Date: 18 Feb 2019
Appellant(s): Intermedia.net, Inc.



__________________
MARC S. HANISH
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 1/20/2022.


                  
      
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant Arguments filed 1/20/2022 have been fully considered with the Examiner Answer set forth below.

Argument 1:
	Regarding the argument on page 7 that “Sturonas fails to teach or suggest "in response to the altering, creating a virtual folder corresponding to the parent folder on the device of the grantee, the virtual folder corresponding to the parent folder mapping to all objects within the parent folder being stored at a level equal to subfolder on the device of the grantee, without deleting the subfolder on the device of the grantee". It is clear from this that the claim requires that a virtual folder corresponding to the parent folder be created and stored at a level equal to the subfolder, without deleting the subfolder on the device of the grantee. Sturonas is simply silent on whether a subfolder is deleted when access is granted to a parent virtual folder. The Examiner is simply assuming too much about the reference, examiner respectfully disagrees.
	In response to the Appellant Argument, the current specification, para. 3-4 teaches “With the dramatic increase in use of mobile devices in recent years, it has become more important now than ever before that a user's files be synchronized between multiple devices. A single user may operate on a desktop computer, laptop computer, tablet computer, and mobile phone, editing the same document at different times on different devices”, “users may wish to share folders containing files with other users”.
	para. 23-24: “the owner of a folder can share that folder with another user (grantee) from his/her organization using, for example, a web application. When a folder is shared, the grantee can receive a sharing invitation that can be either accepted or rejected using the web application. When the grantee accepts the sharing invitation, the desktop application can create the shared folder locally (on the device of the grantee) in specific folder (e.g. My SecuriSync\Shared Folder) and then synchronize this new local folder with the server folder. Notably, the owner and all the grantees could conceivably have multiple instances of the folder stored on a variety of different devices.”
	para. 28: “The grantee may have one of a number of different permission levels (e.g., view, modify, co-owner)”, “the subfolder can be shared regardless of whether or not the parent folder is shared. Permissions for folders and subfolders are each stored independently, allowing each folder or subfolder to be shared or not shared independently”.
	
	Claim 1 teaches 
1. (Currently Amended) A method of sharing a folder in a file system between an owner and a grantee, the method comprising: 
receiving an indication of a folder to share with a grantee from the owner, the folder to share being a subfolder within a parent folder, the parent folder not shared with the grantee; 
storing sharing permissions indicating a level of access the grantee has to the subfolder; 
creating a virtual folder corresponding to the subfolder on a device of the grantee, the virtual folder mapping to all objects within the subfolder and being stored at a level equal to parent folders of a file hierarchy on device of the grantee; 
altering permissions of the parent folder to share the parent folder with the grantee; and in response to the altering, creating a virtual folder corresponding to the parent folder on the device of the grantee, the virtual folder corresponding to the parent folder mapping to all objects within the parent folder being stored at a level equal to subfolder on the device of the grantee, without deleting the subfolder on the device of the grantee.
	
Sharing a file/folder or sub-file/sub-folder from a user of one device to another user on a different device or setting permissions for a shared file, e.g., read, write, or modify etc. or change the rights setting to the shared file at a later time is not new in the technological art. An owner of a file, e.g., a folder of images or a folder of sub-folders of images of different family members, can share the parent file or said whole folder or share one sub-folder of images or an image/file within said folder to another user’s smart phone device. The shared image or sub-folder of images or whole file of sub-files of images will be copied and an instance/copy of the shared file will be stored on the grantee/another user device after sharing. Users can share more files, sub-files or a higher level/parent file to other users just by changing permissions/rights settings and a copy or an instance of the shared file will be replicated/synchronized and stored in the grantee device.
Regarding the argued limitations “altering permissions of the parent folder to share the parent folder with the grantee; and in response to the altering, creating a virtual folder corresponding to the parent folder on the device of the grantee, the virtual folder corresponding to the parent folder mapping to all objects within the parent folder being stored at a level equal to subfolder on the device of the grantee, without deleting the subfolder on the device of the grantee”, the parent folder was not shared before. Thus, “altering permissions of the parent folder to share the parent folder with the grantee” is equivalent to setting permissions to share the parent folder with the grantee. 
Sturonas teaches at para. 47: user A joins Dropbox and user A installs the SFRS/Secure File Replication System on their computer for securely sharing file(s) between user devices. See para. 18-19:  a capability of Dropbox storage is that file and folder access may be synchronized for almost immediate access from any of a member devices that may access Dropbox. Using the Dropbox interface a member may designate that a folder be accessible to other members for purposes such as information exchange or collaboration. Making a folder accessible to other members provides a method for sharing information with members; para. 22: files placed within Dropbox folders transfer across the open network through a secure network channel established by the Drop box environment and thus, providing users the secure sharing of files – See para. 26; para. 50: user B similarly joins Dropbox and installs the SFRS on their computer.
para. 53-55: user A now wants to securely share a file with User B using the SFRS. First, user A creates a folder using the SFRS. The folder is indicated as a shared folder because User A desires to share the contents of the folder with User B. User A shares the shared folder with User B using the folder sharing controls provided by Dropbox. Additionally, the SFRS sends a share invitation to User B; para. 77: secure sharing with SFRS is easy and straightforward - the users do not need to remember passwords or manage encryption certificates. Shared data is encrypted/decrypted with a unique symmetric key (session key) for each share-automatically generated by the SFRS copy of share owner and securely distributed to the SFRS instances of share participants. With the session key available, all share members are able to access encrypted data transparently, using the 'SFRS' tunnel folder on their workstations; 
para. 85: a share corresponds to a folder and sub-folders it contains. The same settings and rules are applied to all sub-folders within a share. Thus, each sub-folder within a parent folder has same permissions/rights as its parent, without deleting any subfolder that has been shared in a different instance, e.g., to a different user, and/or with different permissions: read only etc.
para. 130: once User B has responded to User A's e-mail, preferably both User A's and User B's SFRSs may access the encrypted files stored at the Dropbox cloud storage 830, decrypt them, and display the files for the respective user; 
para. 145: the sync process implements logic of periodic sync between the inside and outside ends of SFRS/Secure Folder Replication System tunnel. Thus, information collaboration, modification of files, synchronization/replication of modification(s) of shared folder(s) and sub-folders between users are at same levels.
para. 300-302: setting access level for a shared folder. Moderator opens folder sharing settings (members list) using the SFRS User Interface (UI). Moderator changes the folder's access level from full (or all allowed access) to read-only. Access may alternately be changed from read-only to full, or to another partial state of access; para. 328: moderator can change the share permission of the shared folder to unshare.
para. 471-473: computer storage may use physical disk storage or virtual disk storage. Storage may be maintained by physical or virtual management server systems used to manage and access this storage by users. Storage may be contained within a single location, or geographically dispersed. Storage may be implemented as a "cloud" architecture. Computing devices may include, but are not limited to, mainframe and midrange servers such as those operating under IBM z/OS, or UNIX and Linux operating systems, personal computers, workstations, laptops, mobile phones, smartphones, tablets, optical or magnetic disk drives, printing devices, network storage devices, or digital imaging devices; para. 492: securely share information by integration within existing sharing systems available today including, but not limited to Microsoft SharePoint or IBM Lotus Symphony. The one or more embodiments of the present invention also include methods used to securely share information by integration within other information sharing systems including but not limited to Facebook, Google+, Linkedln, Twitter, Skype, Chatter, or Apple FaceTime.

Argument 2:

Regarding the argument on pages 8-9 that “the reference actually explicitly teaches away from the possibility of sharing a parent folder when a subfolder of the parent folder has already been shared”. Sturonas explicitly has a check that prevents a parent folder from being shared if one of its sub-folders has already been shared. 
[0254] R2.3 Creating a Shared Folder Using Dropbox
[0255] 1. The user decides to share one of subfolders in 'the SFRS'.
[0256] 2. User selects the folder and shares it using Dropbox app or website.
[0257] 3. The SFRS checks if it is possible to share the folder (there are no shared parent or sub-folders) and places a '.dropbox' file in it.
[0258] 4. The SFRS app notices that one of the sub-folders in the SFRS folders becomes shared (.dropbox exists) and handles the share-see below.
Examiner is not appreciating that in Sturonas, there are actually two distinct services involved: SFRS and Dropbox. While the invention in Sturonas involves linking the two services together to provide some overlapping (and some nonoverlapping) functionality, they are still two distinct services… By all accounts, Sturonas appears to forbid the possibility of any one service allowing the sharing of a parent folder of a subfolder that has already been shared in that same service. Nevertheless, even if one were to assume the Examiner is correct, all that winds up saying is that Sturonas permits a service to allow the sharing of a parent folder of a subfolder that has already been shared on that service. That would still be silent as to the key question of whether the reference teaches not deleting the subfolder when that parent folder is shared. Appellant notes that the claims additionally indicate that the creating of the virtual folder corresponding to the parent folder be pe1fom1ed "in response to the altering," and that Sturonas is further silent on this matter as well, examiner respectfully disagrees.
Sturonas does not teach preventing a parent folder from being shared if one of its sub-folders has already been shared. The system has to check if there is any conflict in permission on any folder/subfolder prior to sharing – See para. 65: The SFRS uses a verification check workflow and replay prevention method to protect shared information from unauthorized use or access; para. 313: the moderator excludes a certain member from a shared folder or unshare a folder entirely etc. 
In addition, See para. 270-276: the SFRS checks if the folder is shared using Dropbox (.dropbox exists). 
If shared-the SFRS moves the folder to the 'the SFRS' tunnel and processes it as a new share,
If not shared and does not include any shared parents & sub-folders-the SFRS moves the folder to the 'the SFRS' tunnel and encrypts it with the user's private SK etc.
Thus, if shared and no conflict, the SFRS process as a new share instance.

Argument 3:
Regarding the argument on page 9 in relating to dependent claims 5, 11 and 18 that “Sturonas fails to teach or suggest “wherein the folder in which the copy of the object as modified is placed in a conflict folder separate from the virtual folder". The cited para. 308 and fig. 8 “is silent as to how that file is stored in the folder on the user's device when that occurs --- in other words it does not indicate one way or the other whether it is stored in the originally shared folder or in a separate conflict folder. The Examiner attempts to argue that the shared folder in 830 in FIG. 8 is separate from the folders in 820, but that is irrelevant. 830 depicts the cloud storage, not the user device's folder. 820 depicts the user device and it is simply unclear from this picture whether the file would be stored in the shared folder on the client's device or in a separate conflict folder on the client's device, which is what the present claim is describing”, examiner respectfully disagrees.
	Sturonas teaches in para. 308 that the user violates its right/permission of read only share to a shared folder/file by creating a new file. Said new file is copied to the cloud and that it allows either the moderator or the SFRS to recognize a conflict and determine whether to keep or remove user changes from malicious user. Copy the file to the certain cloud location/file is equivalent to a file storing unauthorized/conflict changes of file(s) that need to be resolved.

				Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        

Conferees:


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

/CRESCELLE N DELA TORRE/Primary Examiner
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.